     Case 8:21-cv-01491 Document 1-4 Filed 09/10/21 Page 1 of 9 Page ID #:28



 1    HORTON, OBERRECHT & KIRKPATRICK
      Cheryl Kirkpatrick (SBN 149906)
 2    Elaine D. Etingoff (SBN 89113)
      3 Park Plaza, Ste. 350
 3    Irvine, CA 92614
      Tel: (949) 251-5100
 4    Fax: (949) 251-5104
      ckirkpatrick@hortonfirm.com
 5    eetingoff@hortonfirm.com

 6    Attorneys for Defendant
      TARGET CORPORATION
 7

 8

 9                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                                    FOR THE COUNTY OF ORANGE

11    Doreen Vouga-Wilson,                                  CASE NO: 30-2021-01189250-CU-PO-CJC

12                            Plaintiff,                    Assigned for all purposes to:
                                                            Hon. Judge Nancy E. Zeltzer
13            vs.                                           Dept. C34

14    Target Corporation; and Does 1-5,
                                                            DEFENDANT TARGET
15                            Defendant.                    CORPORATION’S ANSWER

16
                                                            Complaint Filed:      March 12, 2021
17                                                          Trial Date:           Not Set

18
              Defendant TARGET CORPORATION (“Defendant”) hereby answers the Original
19
      Complaint (“Complaint”) filed by Plaintiff DOREEN VOUGA-WILSON (“Plaintiff”):
20
                                    GENERAL AND SPECIFIC DENIALS
21
              Pursuant to the provisions of California Code of Civil Procedure section 431.30(d),
22
      Defendant denies, generally and specifically, each and every allegation contained in the Complaint,
23
      and further denies that Plaintiff has been damaged in the amount or amounts alleged therein, or in
24
      any other amount, or at all, by reason of any act or omission on the part of Defendant, or by any act
25
      or omission by any agent or employee of Defendant. Defendant further denies, generally and
26
      specifically, that Plaintiff is entitled to any relief whatsoever.
27

28

                                                         1
                                                      ANSWER
     Case 8:21-cv-01491 Document 1-4 Filed 09/10/21 Page 2 of 9 Page ID #:29



 1                                       AFFIRMATIVE DEFENSES

 2                                   FIRST AFFIRMATIVE DEFENSE

 3                                   (Failure to State a Cause of Action)

 4           The Complaint, and each and every cause of action alleged therein fails to state facts

 5    sufficient to constitute a cause of action for which relief may be granted.

 6                                  SECOND AFFIRMATIVE DEFENSE

 7                                   (Accidental or Unavoidable Injury)

 8           The Complaint, and each and every cause of action alleged therein, is barred because

 9    Defendant was not negligent at the time of the accident.

10                                   THIRD AFFIRMATIVE DEFENSE

11                                          (Acts of Other Parties)

12           Defendant alleges that, if Defendant is subjected to any liability by Plaintiff, it will be due

13    in whole or in part to the acts and/or omissions of other parties, or parties unknown at this time, and

14    any recovery obtained by Plaintiff should be barred or reduced according to law, up to and including

15    the whole thereof.

16                                 FOURTH AFFIRMATIVE DEFENSE

17                                           (Assumption of Risk)

18           The Complaint, and each and every cause of action alleged therein, is barred in that Plaintiff,

19    with full knowledge of all risks attendant thereto, voluntarily and knowingly assumed any and all

20    risks attendant upon Plaintiff’s conduct, including any purported damages alleged to be related

21    thereto and proximately caused thereby.

22                                   FIFTH AFFIRMATIVE DEFENSE

23                                         (Comparative Negligence)

24           Defendant alleges that Plaintiff was negligent, and otherwise at fault, with regard to the

25    events alleged in the Complaint, and such negligence and fault is the proximate cause of any

26    liabilities or damages Plaintiff may incur. Accordingly, Plaintiff’s recovery, if any, should be

27    precluded or reduced in proportion to their negligence and fault.

28

                                                       2
                                                    ANSWER
     Case 8:21-cv-01491 Document 1-4 Filed 09/10/21 Page 3 of 9 Page ID #:30



 1                                   SIXTH AFFIRMATIVE DEFENSE

 2                                                  (Estoppel)

 3           The Complaint, and each and every cause of action alleged therein, is barred by the doctrine

 4    of estoppel.

 5                                 SEVENTH AFFIRMATIVE DEFENSE

 6                                        (Exercise of Reasonable Care)

 7           Defendant exercised reasonable care and did not know, and in the exercise of reasonable

 8    care could not have known, of the alleged acts or allegations in connection with the conditions which

 9    are the subject of the Complaint.

10                                  EIGHTH AFFIRMATIVE DEFENSE

11                            (Failure of Others to Exercise Reasonable Care)

12           If Defendant is subjected to any liability herein, it will be due in whole, or in part, to the acts

13    and/or omissions of other Defendants or other parties unknown at this time, and any recovery

14    obtained by Plaintiff should be barred or reduced according to law, up to and including the whole

15    thereof.

16                                   NINTH AFFIRMATIVE DEFENSE

17                                   (Failure to Exercise Ordinary Care)

18           The Complaint, and each and every cause of action alleged therein, is barred in that Plaintiff

19    failed to exercise ordinary and reasonable care on Plaintiff’s own behalf and such negligence and

20    carelessness was a proximate cause of some portion, up to and including the whole of, Plaintiff’s

21    own alleged injuries and damages, if any, and Plaintiff’s recovery therefore should be barred or

22    reduced according to law, up to and including the whole thereof.

23                                   TENTH AFFIRMATIVE DEFENSE

24                                        (Failure to Mitigate Damages)

25           Plaintiff failed to take reasonable steps and make reasonable expenditures to reduce

26    Plaintiff’s claims, damages, losses, if any, and that said failure to mitigate Plaintiff’s damages bars

27    or reduces any claims, losses, or damages.

28

                                                        3
                                                     ANSWER
     Case 8:21-cv-01491 Document 1-4 Filed 09/10/21 Page 4 of 9 Page ID #:31



 1                                 ELEVENTH AFFIRMATIVE DEFENSE

 2                                        (Intervening Acts of Others)

 3           The Complaint, and each and every cause of action alleged therein, is barred because the

 4    injuries and damages sustained by Plaintiff, if any, were proximately caused by the intervening and

 5    superseding actions of others, which intervening and superseding actions bar and/or diminish

 6    Plaintiff’s recovery, if any, against Defendant.

 7                                 TWELFTH AFFIRMATIVE DEFENSE

 8                                                   (Laches)

 9           The Complaint, and each and every cause of action alleged therein, is barred by the doctrine

10    of laches.

11                                THIRTEENTH AFFIRMATIVE DEFENSE

12                                               (Lack of Notice)

13           Defendant alleges that it did not have either actual or constructive notice of the conditions,

14    if any, which existed at the time and places mentioned in the Complaint, which conditions may have

15    caused or contributed to the damages as alleged herein. Said lack of notice prevented Defendant

16    from undertaking any measures to protect against or warn of said conditions.

17                                FOURTEENTH AFFIRMATIVE DEFENSE

18                                           (Lack of Particularity)

19           The Complaint, and each and every cause of action alleged therein, is barred in that Plaintiff

20    failed to particularize the claims in the Complaint, thereby depriving Defendant of the ability to

21    ascertain the true bases of Plaintiff’s claim, if any, and the law applicable to the claim.

22                                FIFTEENTH AFFIRMATIVE DEFENSE

23                                             (Lack of Standing)

24           The Complaint, and each and every cause of action alleged therein, is barred because

25    Plaintiff lacks standing.

26

27

28

                                                        4
                                                     ANSWER
     Case 8:21-cv-01491 Document 1-4 Filed 09/10/21 Page 5 of 9 Page ID #:32



 1                                SIXTEENTH AFFIRMATIVE DEFENSE

 2                                              (Obvious Danger)

 3           Defendant alleges that Plaintiff failed to exercise reasonable and ordinary care, caution, or

 4    prudence for Plaintiff’s own safety in order to avoid the alleged accident. The resulting injuries and

 5    damages, if any, sustained by Plaintiff were proximately caused and contributed to by the negligence

 6    of Plaintiff, in that any possible danger with regard to the accident in question was obvious to anyone

 7    using reasonable care.

 8                              SEVENTEENTH AFFIRMATIVE DEFENSE

 9                                              (Reimbursement)

10           Defendant alleges that any reimbursement, from whatever source, to Plaintiff of the alleged

11    damages must be applied against any liability of Defendant.

12                               EIGHTEENTH AFFIRMATIVE DEFENSE

13                                    (Res Judicata/Collateral Estoppel)

14           The Complaint, and each and every cause of action alleged therein, is barred by the doctrines

15    of res judicata and/or collateral estoppel.

16                               NINETEENTH AFFIRMATIVE DEFENSE

17                             (Several Liability for Non-Economic Damages)

18           If Defendant has any liability to Plaintiff in this action, which is denied, it is only severally

19    liable for Plaintiff’s non-economic damages under California Civil Code sections 1431.1 and 1431.2.

20    Therefore, Defendant requests a judicial determination of the percentage of its negligence, if any,

21    which proximately contributed to the subject incident.

22                               TWENTIETH AFFIRMATIVE DEFENSE

23                                           (Statute of Limitations)

24           The Complaint, and each and every cause of action alleged therein, is barred by the

25    applicable statute of limitations, including, but not limited to, Government Code sections 12960 and

26    12965; Code of Civil Procedure sections 335.1, 337, 338, 339, 340 and 343; and Business and

27    Professions Code section 17208.

28

                                                       5
                                                    ANSWER
     Case 8:21-cv-01491 Document 1-4 Filed 09/10/21 Page 6 of 9 Page ID #:33



 1                               TWENTY-FIRST AFFIRMATIVE DEFENSE

 2                                                 (Uncertainty)

 3              Defendant alleges that the causes of action in the Complaint, and each of them, are uncertain

 4    and ambiguous as to Plaintiff’s claim for damages against Defendant.

 5                             TWENTY-SECOND AFFIRMATIVE DEFENSE

 6                                                   (Waiver)

 7              The Complaint, and each and every cause of action alleged therein, is barred by Plaintiff’s

 8    waiver.

 9                              TWENTY-THIRD AFFIRMATIVE DEFENSE

10                                             (Willful Misconduct)

11              Defendant alleges that if Plaintiff was injured and/or damaged as set forth in the Complaint,

12    or in any other way, sum or manner, or at all, then said injuries and/or damages and the whole

13    thereof, proximately and concurrently resulted from and were caused, in whole or in part, by the

14    willful and serious misconduct on the part of the Plaintiff with regard to each and every activity at

15    the times and places mentioned in the Complaint and all times relevant thereto.

16                             TWENTY-FOURTH AFFIRMATIVE DEFENSE

17                                             (Additional Defenses)

18              Defendant may have additional defenses that cannot be articulated due to Plaintiff’s failure

19    to particularize Plaintiff’s claims, due to the fact that Defendant does not have copies of certain

20    DOCUMENTS bearing on Plaintiff’s claims and due to Plaintiff’s failure to provide more specific

21    information concerning the nature of the damage claims and claims for certain costs for which

22    Plaintiff alleges that Defendant may share some responsibility. Defendant therefore reserves the

23    right to assert additional defenses upon further particularization of Plaintiff’s claims, upon

24    examination of the DOCUMENTS provided, upon discovery of further information concerning the

25    alleged damage claims and claims for costs, and upon the development of other pertinent

26    information.

27

28

                                                         6
                                                      ANSWER
     Case 8:21-cv-01491 Document 1-4 Filed 09/10/21 Page 7 of 9 Page ID #:34



 1

 2                                     PRAYER FOR RELIEF

 3          WHEREFORE, Defendant prays for judgment as follows:

 4          1.    That Plaintiff takes nothing by way of the Complaint;

 5          2.    That judgment be entered against Plaintiff and in favor of Defendant on all causes of

 6                action;

 7          3.    That Defendant be awarded attorneys’ fees and costs of suit incurred herein; and

 8          4.    That Defendant be awarded such other and further relief as the Court may deem just

 9                and proper.

10

11    DATED: September 10, 2021                 HORTON, OBERRECHT & KIRKPATRICK

12

13                                                  Elaine D. Etingoff
                                                ______________________________
14                                              Cheryl Kirkpatrick
                                                Elaine D. Etingoff
15                                              Attorneys for Defendant
                                                TARGET CORPORATION
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   7
                                                ANSWER
     Case 8:21-cv-01491 Document 1-4 Filed 09/10/21 Page 8 of 9 Page ID #:35



 1                                          PROOF OF SERVICE

 2            I am employed in the County of Orange, State of California. I am over the age of 18, and not
      a party to the within action. My business address is HORTON, OBERRECHT & KIRKPATRICK,
 3    3 Park Plaza, Ste. 350, Irvine, CA 92614. On the date below, I served the foregoing document(s)
      described as:
 4
                         DEFENDANT TARGET CORPORATION’S ANSWER
 5
      By sending a true copy thereof to the address listed below:
 6
                                     SEE ATTACHED SERVICE LIST
 7
                     By Messenger Service. I served the documents by providing them to a
 8                    professional messenger service for personal service.

 9                   By Overnight Delivery. I deposited a sealed envelope containing a true and
                      correct copy of the documents listed above for overnight delivery and with the
10                    postage fully prepaid.

11                   By E-Mail or Electronic Transmission. I caused the documents to be sent to
                      the persons at the email address listed above in a PDF file, and the transmission
12                    appeared to be successful.

13                   By United States Mail. I deposited a sealed envelope containing a true and
                      correct copy of the documents listed above with the United States Postal Service
14                    with the postage fully prepaid. I am a resident or employed in the county where
                      the mailing occurred. The envelope or package was placed in the mail at Irvine,
15                    California.

16                   By Fax Transmission. I faxed the documents to the persons at the fax number
                      listed above, and the transmission appeared to be successful.
17
              I declare under penalty of perjury under the laws of the State of California that the above is
18    true and correct.

19           Executed on September 10, 2021 at Irvine, California.

20

21

22

23                                                                  Crystal Thompson
24

25

26

27

28

                                                       8
                                                    ANSWER
     Case 8:21-cv-01491 Document 1-4 Filed 09/10/21 Page 9 of 9 Page ID #:36



 1                                          SERVICE LIST

 2    Jade N. Tran, Esq.
      KOHAN & BABLOVE, LLP
 3    1101 Dove Street, Suite 220
      Newport Beach, CA 92660
 4    Tel: (949) 535-1341
      Fax: (949) 535-1449
 5    Email: jtran@kbtriallawyers.com
 6    Attorneys for Plaintiff Doreen Vouga-Wilson
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   9
                                                ANSWER
